Case: 2:21-cv-01286-SDM-EPD Doc #: 38 Filed: 09/13/21 Page: 1 of 10 PAGEID #: 184




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION (COLUMBUS)

GARY W. CASE, JR.,                                )
                                                  )
                       Plaintiff,                 )
                                                  )      2:21-cv-01286-SDM-EPD
       v.                                         )
                                                  )      Judge Sarah D. Morrison
TRANS UNION, LLC, et al.,                         )      Magistrate Judge Elizabeth A.
                                                  )      Preston Deavers
                       Defendants.                )
                                                  )
                                                  )

                            STIPULATED PROTECTIVE ORDER

       IT IS HEREBY STIPULATED by and between Plaintiff Gary W. Case (“Plaintiff”) and

Defendants Experian Information Solutions, Inc., Capital One Bank (USA), N.A., Montgomery

Ward, Inc., and WebBank through their respective attorneys of record, as follows:

       WHEREAS, documents and information have been and may be sought, produced or

exhibited by and among the parties to this action relating to trade secrets, confidential research,

development, technology or other proprietary information belonging to the defendants, and/or

personal income, credit and other confidential information of Plaintiff.

       THEREFORE, an Order of this Court protecting such confidential information shall be

and hereby is made by this Court on the following terms:

       1.      This Order shall govern the use, handling and disclosure of all documents,

testimony or information produced or given in this action which are designated to be subject to

this Order in accordance with the terms hereof.

       2.      Any party or non-party producing or filing documents or other materials in this

action (the “Producing Party”) may designate such materials and the information contained



                                                  1
Case: 2:21-cv-01286-SDM-EPD Doc #: 38 Filed: 09/13/21 Page: 2 of 10 PAGEID #: 185




therein subject to this Order by typing or stamping on the front of the document, or on the

portion(s) of the document for which confidential treatment is designated, “Confidential.”

       3.      If a Producing Party believes in good faith that, despite the provisions of this

Protective Order, there is a substantial risk of identifiable harm to the Producing Party if

particular documents it designates as “Confidential” are disclosed to all other parties or non-

parties to this action, the Producing Party may designate those particular documents as

“Confidential—Attorneys’ Eyes Only.”

       4.      This Protective Order does not authorize filing protected materials under seal. No

document may be filed with the Court under seal without prior permission as to each such filing,

upon motion and for good cause shown, including the legal basis for filing under seal. See

Procter & Gamble Co. v. Bankers Trust Co., 78 F.3d 219 (6th Cir. 1996); Shane Group, Inc. v.

Blue Cross Blue Shield of Michigan, 825 F.3d 299 (6th Cir. 2016) and their progeny. Unless the

Court orders otherwise, all sealed documents shall be filed according to S. D. Ohio Civ. R. 5.2.1.

       5.      A party that intends to file documents previously designated by the opposing

party as “Confidential,” or “Confidential—Attorneys’ Eyes Only” shall first consult with the

opposing party to determine whether, with the consent of the opposing party, the document or a

redacted version of the document may be filed without restriction. This consultation should

occur sufficiently in advance of the anticipated filing to allow the opposing party that previously

designated the information “Confidential,” or “Confidential—Attorneys’ Eyes Only” to file a

motion to seal. Any motions to file under seal must comply with Shane Group, Inc. v. Blue

Cross Blue Shield of Michigan, 825 F.3d 299 (6th Cir. 2016) and its progeny. Unless the Court

orders otherwise, all sealed documents shall be filed according to S.D. Ohio Civ. R. 5.2.1(a), and

the policies and procedures set forth in the Court’s CM/ECF online resources.



                                                  2
Case: 2:21-cv-01286-SDM-EPD Doc #: 38 Filed: 09/13/21 Page: 3 of 10 PAGEID #: 186




       6.      All documents, transcripts, or other materials subject to this Order, and all

information derived therefrom (including, but not limited to, all testimony given in a deposition,

declaration or otherwise, that refers, reflects or otherwise discusses any information designated

“Confidential” or “Confidential—Attorneys’ Eyes Only” hereunder), shall not be used, directly

or indirectly, by any person, for any business, commercial or competitive purposes or for any

purpose whatsoever other than solely for the preparation for and trial of this action in accordance

with the provisions of this Order.

       7.      Except with the prior written consent of the individual or entity designating a

document or portions of a document as “Confidential,” or pursuant to prior Order after notice,

any document, transcript or pleading given “Confidential” treatment under this Order, and any

information contained in or derived from any such materials (including but not limited to, all

deposition testimony that refers to, reflects or otherwise discusses any information designated

“Confidential” hereunder) may not be disclosed other than in accordance with this Order and

may not be disclosed to any person other than: (a) the Court and its officers; (b) parties to this

litigation; (c) counsel for the parties, whether retained outside counsel or in-house counsel and

employees of counsel assigned to assist such counsel in the preparation of this litigation; (d) fact

witnesses subject to a proffer to the Court or a stipulation of the parties that such witnesses need

to know such information; (e) present or former employees of the Producing Party in connection

with their depositions in this action (provided that no former employees shall be shown

documents prepared after the date of his or her departure); and (f) experts specifically retained as

consultants or expert witnesses in connection with this litigation.

       8.      Except with the prior written consent of the individual or entity designating a

document or portions of a document as “Confidential—Attorneys’ Eyes Only,” or pursuant to



                                                  3
Case: 2:21-cv-01286-SDM-EPD Doc #: 38 Filed: 09/13/21 Page: 4 of 10 PAGEID #: 187




prior Order after notice, any document, transcript or pleading given “Confidential—Attorneys’

Eyes Only” treatment under this Order, and any information contained in or derived from any

such materials (including but not limited to, all deposition testimony that refers to, reflects or

otherwise discusses any information designated “Confidential—Attorneys’ Eyes Only”

hereunder) may not be disclosed other than in accordance with this Order and may not be

disclosed to any person other than: (a) a party’s retained outside counsel of record in this action,

as well as employees of said outside counsel to whom it is reasonably necessary to disclose the

information for this litigation and who have signed the “Declaration of Compliance” that is

attached hereto as Exhibit A; (b) experts specifically retained as consultants or expert witnesses

in connection with this litigation who have signed the “Declaration of Compliance” (Exhibit A);

(c) the Court and its personnel; (d) court reporters, their staffs, and professional vendors to whom

disclosure is reasonably necessary for this litigation and who have signed the “Declaration of

Compliance” (Exhibit A); and (e) the author of the document or the original source of the

information.

       9.      Gramm-Leach Bliley Act Obligations. To the extent that a party – including any

third party that produces documents in response to a discovery request, subpoena, or court order

in this action – produces account records of non-party WebBank customers, those records will be

produced as “Confidential” documents as defined above, so long as those documents otherwise

meet the requirements for confidential treatment. Such production is deemed by the Court to fall

within the exception set forth in 15 U.S.C. § 6802(e)(8).

       10.     Documents produced pursuant to this Order shall not be made available to any

person designated in Subparagraph 7(f) or 8(b) unless he or she shall have first read this Order,




                                                  4
Case: 2:21-cv-01286-SDM-EPD Doc #: 38 Filed: 09/13/21 Page: 5 of 10 PAGEID #: 188




agreed to be bound by its terms, and signed the attached “Declaration of Compliance”

(Exhibit A).

        11.     All persons receiving any or all documents produced pursuant to this Order shall

be advised of their confidential nature. All persons to whom confidential information and/or

documents are disclosed are hereby enjoined from disclosing same to any person except as

provided herein, and are further enjoined from using same except in the preparation for and trial

of the above-captioned action between the named parties thereto. No person receiving or

reviewing such confidential documents, information or transcript shall disseminate or disclose

them to any person other than those described above in Paragraph 7 and Paragraph 8 and for the

purposes specified, and in no event shall such person make any other use of such document or

transcript.

        12.     Nothing in this Order shall prevent a party from using at trial any information or

materials designated “Confidential” or “Confidential—Attorneys’ Eyes Only”.

        13.     This Order has been agreed to by the parties to facilitate discovery and the

production of relevant evidence in this action. Neither the entry of this Order, nor the

designation of any information, document, or the like as “Confidential,” or “Confidential—

Attorneys’ Eyes Only,” nor the failure to make such designation, shall constitute evidence with

respect to any issue in this action.

        14.     Any Producing Party who discloses documents that are privileged or otherwise

immune from discovery shall, promptly upon discovery of such disclosure, so advise the

receiving party and request that the documents be returned. The receiving party shall return or

destroy such documents, including all copies, within 14 days of receiving such a written request.

The party returning or destroying such clawed-back documents may thereafter seek re-



                                                 5
Case: 2:21-cv-01286-SDM-EPD Doc #: 38 Filed: 09/13/21 Page: 6 of 10 PAGEID #: 189




production of any such documents pursuant to and consistent with applicable law. This provision

shall apply to the production of all documents in the above-captioned action, including but not

limited to any electronically stored information (“ESI”).

         15.   The production of privileged or work-product documents, ESI, or information,

whether inadvertent or otherwise, is not a waiver of the privilege or protection from discovery in

this case or any other federal or state proceeding. The parties intend for this paragraph to be

interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502(d).

         16.   Within sixty (60) days after the final termination of this litigation, all documents,

transcripts, or other materials afforded confidential treatment pursuant to this Order, including

any extracts, summaries or compilations taken therefrom, but excluding any materials which in

the good faith judgment of counsel are work product materials, shall be returned to the Producing

Party.

         17.   In the event that any party to this litigation disagrees at any point in these

proceedings with any designation made under this Protective Order, the parties shall first try to

resolve such dispute in good faith on an informal basis in accordance with S.D. Ohio Civ. R.

37.1. If the dispute cannot be resolved, the party objecting to the designation may seek

appropriate relief from this Court. During the pendency of any challenge to the designation of a

document or information, the designated document or information shall continue to be treated as

“Confidential” or “Confidential—Attorneys’ Eyes Only” subject to the provisions of this

Protective Order.

         18.   Nothing herein shall affect or restrict the rights of any party with respect to its

own documents or to the information obtained or developed independently of documents,

transcripts and materials afforded confidential treatment pursuant to this Order.



                                                  6
Case: 2:21-cv-01286-SDM-EPD Doc #: 38 Filed: 09/13/21 Page: 7 of 10 PAGEID #: 190




        19.     The Court retains the right to allow disclosure of any subject covered by this

stipulation or to modify this stipulation at any time in the interest of justice.

        IT IS SO ORDERED.

                                                        By: s/ Elizabeth A. Preston Deavers
                                                        ELIZABETH A. PRESTON DEAVERS
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   7
Case: 2:21-cv-01286-SDM-EPD Doc #: 38 Filed: 09/13/21 Page: 8 of 10 PAGEID #: 191




Dated:       September 10, 2021            Respectfully submitted,

s/ Richard P. Gabelman                      s/ Daniel W. Berens
Richard P. Gabelman, Esq. (#0074642)       Daniel W. Berens (0097193)
6 Montgomery Road                          JONES DAY
Cincinnati, Ohio 45213                     325 John H. McConnell Blvd., Suite 600
Email: gabelmanrich@hotmail.com            Columbus, Ohio 43215-2673
                                           Telephone: (614) 281-3813
Counsel for Plaintiff Gary W. Case, Jr.    Facsimile: (614) 461-4198
                                           E-mail:     dberens@jonesday.com
s/ Laura A. Hauser
Laura A. Hauser (0041354)                  Counsel for Defendant
Hauser Law LLC                             Experian Information Solutions, Inc.
3713 Longwood Court
Cleveland Heights, Ohio 44118              s/ John E. Joseph
Phone: (216) 536-8810                      John E. Joseph (007445)
Laura@HauserLawLLC.com                     HOLLAND & KNIGHT LLP
                                           2929 Arch Street, Suite 800
Ke Liu (admitted pro hac vice)             Philadelphia, PA 19104
Pilgrim Christakis LLP                     Tel: (215) 252-9576
321 North Clark Street, 26th Floor         Fax: (216) 867-6070
Chicago, Illinois 60654                    John.Joseph@khlaw.com
Ph.: (312) 445-0488
Fax: (312) 939-0983                        Counsel for Defendant Montgomery Ward, Inc.
kliu@pilgrimchristakis.com
                                           s/ Erin L. Hoffman
Counsel for Capital One Bank (USA), N.A.   Erin L. Hoffman (Ohio Bar #0077946)
                                           Faegre Drinker Biddle & Reath LLP
                                           2200 Wells Fargo Center
                                           90 South Seventh Street
                                           Minneapolis, MN 55402-3901
                                           Tel: (612) 766-7000
                                           Fax: (612) 766-1600
                                           Email: erin.hoffman@FaegreBD.com

                                           Counsel for Defendant WebBank




                                           8
Case: 2:21-cv-01286-SDM-EPD Doc #: 38 Filed: 09/13/21 Page: 9 of 10 PAGEID #: 192




                                           EXHIBIT A

                             DECLARATION OF COMPLIANCE

         I, _____________________________________, declare as follows:

         1.    My address is ________________________________________________.

         2.    My present employer is ________________________________________.

         3.    My present occupation or job description is _________________________.

         4.    I have received a copy of the Stipulated Protective Order entered in this action on

_______________, 20___.

         5.    I have carefully read and understand the provisions of this Stipulated Protective

Order.

         6.    I will comply with all provisions of this Stipulated Protective Order.

         7.    I will hold in confidence, and will not disclose to anyone not qualified under the

Stipulated Protective Order, any information, documents or other materials produced subject to

this Stipulated Protective Order.

         8.    I will use such information, documents or other materials produced subject to this

Stipulated Protective Order only for purposes of this present action.

         9.    Upon termination of this action, or upon request, I will return and deliver all

information, documents or other materials produced subject to this Stipulated Protective Order,

and all documents or things which I have prepared relating to the information, documents or

other materials that are subject to the Stipulated Protective Order, to my counsel in this action, or




                                                  9
Case: 2:21-cv-01286-SDM-EPD Doc #: 38 Filed: 09/13/21 Page: 10 of 10 PAGEID #: 193




to counsel for the party by whom I am employed or retained or from whom I received the

documents.

       10.     I hereby submit to the jurisdiction of this Court for the purposes of enforcing the

Stipulated Protective Order in this action.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

       Executed this ____ day of _____________, 20__, at __________________.




                                                 _______________________________________
                                                 QUALIFIED PERSON




                                                10
